Title: To Alexander Hamilton from William Duer, [16 February 1799]
From: Duer, William
To: Hamilton, Alexander


[New York, February 16, 1799]
Dear Sir.
I have risen from a Sleepless Bed, with a Mind too distracted to Write to you. Whilst my memory still serves to mention to you certain Circumstances relative to my Accounts with the United States, and the Situation of my Family I wish to see you. How long this will be the Case God only knows!—he is a better Judge of what I am than Man, and at his Tribunal only I Expect Justice. The Sympathy which Mr. Morris informs me you feel for me and mine affords me Consolation in the Depth of my Misery. My Affection for yourself, and my Sensibility for whatever interested your happiness has been Ever sincere—and I have felt with Pain any Appearance of your Withdrawing from me. What Impressions have been made in your Mind I know not: whilst my Reason maintains its Ascendancy I wish to remove them: and for this Purpose I request on the Ground of our Antient Friendship that you will see me as soon as possible.
I am Dear Sir   Your Affectionate Friend & Hble servt.
W Duer.
Alexr. Hamilton Esqr.
New York. Feby. 16th. 1799.
